 In the Matter of ALLISON STEELMANUFACTURINGCOMPANYandINTERNATIONALASSOCIATION OFMACHINISTS,RANGER DISTRICTLOCAL 49, A. F. OF L. 'CaseNo. 21-R-258/,.-DecidedMarch 31,1545Mr. Frank Snell,of Phoenix,Ariz.,for the Company.Mr. T. M.Barber,of Phoenix, Ariz.,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,Ranger District Lodge 49, A. F. of L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Allison Steel Manufacturing Company,Phoenix, Arizona, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Charles M. Ryan, Trial Examiner. Said hearing was held atPhoenix, Arizona, on February 21, 1945.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.During the course of the hearing theCompany moved to dismiss the petition.The Trial Examiner re-served ruling thereon.The motion is hereby denied.The TrialExaminer's-rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAllison Steel Manufacturing Company is an Arizona corporationwith its plant at Phoenix, Arizona, where it is engaged in fabricating,61 N. L. RB, No. 24.Q39678-45-vol 61-16221 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDerecting, and jobbing of steel- products.During 1944 the Companypurchased materials valued in excess of $1,000,000, approximately95 percent of which was shipped to it from points outside the Stateof Arizona.During the same period the Company sold productsvalued in excess of $2,000,000, approximately 60 percent of which wasshipped to points outside the State of Arizona.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Ranger District Lodge 49,isa labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refused to recognize the Union as the exclusive col-lective bargaining representative of the employees involved herein untilsuch time as the Union is certified by the Board.A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.TV.THE APPROPRIATE UNITThe Union urges that all machinists, helpers, and welders in themachine shop at the Phoenix plant of the Company, excluding super-visory employees, constitute an appropriate bargaining unit.TheCompany contends that the appropriate unit should consist of all itsproduction and maintenance employees in the Phoenix plant.The machine shop at the Phoenix plant is located it a separate roomand employees working therein are segregated from the other em-ployees.They work under the supervision of a separate foreman andthere is no interchange of employees between the machine shop andother departments of the Company.Although there is some evidencethat 1 year or 2 prior to 1943 the Company had verbal understandingswith International Association of Iron Workers on a plant-wide basis,no such understanding has existed since 1943; and the InternationalAssociation of Iron Workers has had no interest among the employeesof the Company since that time.The employees in the machine shopiThe Field Examiner reported that the Union submitted 22 application cardsThereare approximately 33 employees in the appropriate unit. ALLISON STEEL MANtTFACTtIRINC COMPANY223are required to have a high degree of skill.We have frequently foundthat employees such as those sought by the Union here comprise asufficiently skilled, identifiable, and homogeneous group which couldproperly be represented either as a separate collective bargaining unitor as a part of a more comprehensive one. In the instant proceedingno labor organization is claiming to represent any of the remainingemployees at the present time.Accordingly, we conclude that theunit sought by the Union is appropriate at this time.We find that all machinists, helpers, and welders in the machineshop 2 at the Phoenix plant of the Company, excluding supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Allison Steel Man-ufacturing Company, Phoenix, Arizona, an election by secret ballotshall be conducted as early as possible, but not later than sixty (60)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediately2 It appearsthat the Companymay findit necessary,because of lack of space in the shop,to locate someof themachine shop employees outside the machine shopEmployees atboth locations,however, willcontinueto besupervised by themachine shop foremen.Ouruse of the term"machine shop"is to be deemed as including machinists and related em-ployees even thoughtheymay not all be physically located in the machine shop. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented by In-ternationalAssociation ofMachinists,Ranger District Lodge 49,affiliated with the American Federation of Labor, for the purposesof collective bargaining.